The offense is assault with intent to murder; penalty assessed at confinement in the penitentiary for a period of two years.
The appeal bond found in the record is insufficient to authorize consideration of the appeal by this court for the reason that it is not approved by the judge who tried the case. It is essential that the bond be approved by the district judge and also by the sheriff. See Art. 818, C. C. P., 1925; also Bell v. State, 89 S.W.2d 995.
The appellant is granted fifteen days from this date within which to perfect his appeal.
The appeal is dismissed.
                 ON MOTION TO REINSTATE APPEAL.